DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal (US 2635384).
Regarding Claim 1, Rosenthal discloses a spinning cup comprising an external wall (3) having an external bottom (7) and an internal wall (1) having an internal bottom (2). Rosenthal also discloses a spinner wall (9) disposed between the external wall and the internal wall and an actuator (10, 15) disposed between the internal bottom and the external bottom in mechanical communication with the spinner wall.
Regarding Claim 3, Rosenthal discloses the internal wall is constructed of food-grade material such as a drinking glass (Col. 2 Lines 4-15). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal (US 2635384).
Regarding Claim 4, Rosenthal does not disclose that the external wall is transparent. However, Rosenthal does disclose that the internal wall cup and the external base are secured together and give the appearance of being one unitary structure (Col. 2 Lines 31-42). A person having ordinary skill in the art would recognize and find obvious to make the external wall transparent like the drinking glass as this represents the simple substitution of one known material for another in order to make the two components appear as a single, unitary transparent structure.
Regarding Claim 9, Rosenthal discloses the spinner wall comprises a pattern or picture visible through the external wall (Col. 3 Lines 56-62). 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal (US 2635384) as applied to claim 1 above, and further in view of Magers (US 4643692).
Regarding Claim 2, Rosenthal discloses a spinner cup with a spinner wall as disclosed above. Rosenthal does not disclose a plurality of weighted modules attached to the spinner wall. However, Rosenthal does disclose that the spinner wall is configured to continue spinning when actuated by the push rod (24) as discussed in Col. 3 Lines 49-55. 
Magers discloses a similar spinning toy disc (40) with a plurality of weights (94). Rosenthal and Magers are analogous inventions in the art of mechanically actuated spinning toys. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spin disc wall of Rosenthal with the weights of Magers in order to increase the total inertia of the disc, thereby increasing speed and spin duration (Col. 9 Lines 21-26). 
Regarding Claim 6, one of ordinary skill in the art would recognize and find obvious that weighted modules would be recessed so as to not drag on the external wall, the internal wall, a surface, or in a cup holder to ensure the proper rotation of the spinning disc.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal (US 2635384) in view of Magers (US 4643692) as applied to claim 2 above, and further in view of Brillis (US 2965274).
Regarding Claim 8, Rosenthal in view of Magers discloses the limitations of Claim 2 as discussed above. Modified Rosenthal does not disclose a wall paddle disposed on the internal wall section to agitate liquid. 
Brillis discloses a similar cup with a paddle (26) configured to agitate liquid. Modified Rosenthal and Brillis are analogous inventions in the art of cups.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal wall of Rosenthal with the wall paddle of Brillis in order to create eddies and ensure that sugar or other additives are fully dissolved (Col. 2 Lines 13-24). 
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736